Case 2:18-cv-00412-RWS-RSP Document 44-13 Filed 04/16/19 Page 1 of 1 PageID #: 1488



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    TRAXCELL TECHNOLOGIES, LLC,

                     Plaintiff,

    v.

    NOKIA SOLUTIONS AND NETWORKS
    US LLC; NOKIA SOLUTIONS AND                       CASE NO. 2:18-CV-00412-RWS-RSP
    NETWORKS OY; NOKIA
    CORPORATION; NOKIA
    TECHNOLOGIES OY; ALCATEL-
    LUCENT USA, INC.; HMD GLOBAL OY;
    AND T-MOBILE, USA, INC.,

                     Defendants.


                ORDER GRANTING DEFENDANT HMD GLOBAL OY’S
              MOTION TO DISMISS FOR IMPROPER SERVICE OF PROCESS


          Before the Court is Defendant HMD Global Oy’s Motion to Dismiss for Improper

   Service of Process. The Court, having considered the Motion and all briefing and argument

   associated therewith, finds that the Motion should be GRANTED. All claims by Traxcell

   Technologies, LLC against HMD Global Oy are hereby DISMISSED WITHOUT

   PREJUDICE.



                                                     ______________________________
